Citation Nr: 0420295	
Decision Date: 07/26/04    Archive Date: 08/04/04	

DOCKET NO.  96-31 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had more than 30 years of active service at the 
time of his retirement from the Navy in February 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in St. 
Petersburg, Florida.  A review of the evidence of record 
discloses that service connection is in effect for a number 
of disabilities.  The combined disability rating is 40 
percent.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of a claim has 
been obtained by VA.  

2.  The veteran's allergic rhinitis has not been manifested 
by active symptoms during the entire appeal period.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for allergic 
rhinitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.94, Part 4, including 
Diagnostic Codes 6522-6510 (as in effect prior to and from 
October 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA with respect to the duty to assist, 
including obtaining medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

The recent decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), stands for the proposition that the plain 
language of the VCAA requires a notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that or 
"immediately after," the Secretary of VA receives a complete 
or substantially complete application for VA administered 
benefits.  38 U.S.C.A. §§ 5100, 5103(a).  The Court also held 
that the Secretary failed to demonstrate that "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, Section 401, 116 
Stat. 2820, 2832) (providing that "in making the 
determinations under [Section 7621(a)], the Court shall...take 
due account of the rule of prejudicial error.")  Finally, the 
Court held that the VCAA must include the fourth element of 
the requisite notice, indicating that VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  However, an opinion 
of the VA General Counsel has held that this statement by the 
Court is dicta, and hence is not binding on Board decisions.  
VAOPGCPREC 1-2004.

In this case, the initial rating decision was issued well 
before the RO provided the veteran with notice of the VCAA.  
Thus, in order to satisfy the holding in Pelegrini, the Board 
would have to dismiss as void ab initio the rating decision 
of the RO which was promulgated prior to providing the 
veteran the full VCAA notice.  The result of this action 
would require that the entire rating process be started all 
over again, with the claimant being provided VCAA notice and 
an appropriate period of time in which to respond before an 
initial rating action, the filing by the claimant of a notice 
of disagreement, the issuance of a statement of the case, 
and, finally, the submission of a substantive appeal by the 
claimant.  

The Board concludes that information and discussions 
contained in the May 1996 statement of the case and 
supplemental statements of the case through March 2004, have 
provided the veteran with sufficient information regarding 
the applicable regulations.  Additionally, these documents 
have notified him why the evidence was insufficient to award 
the benefit sought.  Thus, the veteran has been provided 
notice of what VA was doing to help develop the claim, notice 
of what he could do to help develop the claim, and notice of 
how his claim was still deficient.  The veteran was accorded 
examinations by VA and various medical records have been 
associated with the claims folder.  The Board therefore finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records pertaining to the history of the veteran's 
allergic rhinitis.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is inadequate for rating purposes.  

Disability ratings are determined by the criteria set forth 
in the VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment in earning 
capacity in civil occupations generally.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The issue pertaining to the rating to be assigned the 
veteran's rhinitis arises from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35 (1993), where the claim arises from an original rating, 
the claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation.  See also 
 Fenderson v. West, 12 Vet. App. 119 (1999), which held that 
at the time of an initial rating, separate [staged] ratings 
may be assigned for separate periods of time based on the 
facts found.  

Before addressing the question of the appropriate rating to 
be assigned the sinus disorder, it should be noted that the 
schedular criteria changed during the pendency of the appeal.  
Therefore, both the old and the new criteria must be 
considered and the criteria more favorable to the veteran 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Here, 
the RO has considered both rating criteria, and the veteran 
and his representative have been provided both sets of 
criteria.  

The old criteria for atrophic rhinitis (Diagnostic Code 6501) 
provided for a 50 percent rating when there was massive 
crusting and marked ozena, with anosmia.  A 30 percent rating 
required moderate crusting and ozena, with atrophic changes.  
A 10 percent evaluation required definite atrophy of 
internasal structure, and moderate secretion.  

Under the revised rating criteria, a 30 percent evaluation is 
assigned for allergic rhinitis with polyps.  A 10 percent 
evaluation is provided when there is rhinitis without polyps, 
but with greater than 50 percent obstruction of a nasal 
passage of both sides or complete obstruction on the one 
side.  38 C.F.R. § 4.97, Diagnostic Code 6522 (from October 
7, 1996).

The Board notes that the old criteria under Diagnostic Code 
6510 for sinusitis provided a maximum 50 percent rating for 
postoperative sinusitis, following radical operation, with 
chronic osteomyelitis, requiring repeated curettage, or 
severe symptoms after repeated operations.  A 30 percent 
evaluation was for assignment for sinusitis that was severe, 
with frequently incapacitating recurrences, severe infrequent 
headaches, and purulent discharge or crusting reflecting 
purulence.  A 10 percent evaluation was provided for moderate 
sinusitis, with discharge or crusting or scabbing, with 
infrequent headaches.  A noncompensable rating was assigned 
when there were X-ray manifestations only, and the symptoms 
were mild or occasional.  

The revised criteria under Diagnostic Code 6510 provided for 
a maximum 50 percent rating following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A 30 percent evaluation was assigned 
when there were three or more incapacitating episodes for a 
year of sinusitis regarding prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or; more than six nonincapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 10 percent 
evaluation was assigned when there were 1 or 2 incapacitating 
episodes per year of sinusitis regarding prolonged (lasting 4 
to 6 weeks) antibiotic treatment, or; 3 to 
6 nonincapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A noncompensable disability rating was provided 
when the sinusitis was detected by X-ray study only.  A note 
provided with the code reflected that an incapacitating 
episode of sinusitis meant one that required bed rest and 
treatment by a physician.  

In this case, the objective medical evidence from all of the 
VA examinations conducted during the pendency of the appeal 
have failed to show any evidence of sufficiently active 
symptomatology so as to warrant the assignment of a 
compensable rating under any of the potentially applicable 
codes.  

At the time of VA examination in March 1995, the veteran 
stated he was taking Seldane on an as-needed basis.  This was 
usually every morning or twice daily.  Examination showed 
evidence of irritation and ejection of the eye secondary to 
the rhinitis.  Otherwise, the findings were normal.  The 
pertinent examination diagnosis was allergic rhinitis by 
history and examination, partially controlled with Seldane.  

By rating decision dated in February 1996, service connection 
for rhinitis was granted.  A noncompensable rating was 
assigned, effective February 10, 1995, the day following the 
veteran's discharge from active service.  

The veteran was also accorded an examination of the nose, 
sinus, larynx, and pharynx by VA in May 1998.  He stated that 
he was able to breathe easily, except during the spring and 
fall months.  Exacerbations occurred after working in the 
yard.  He reported he had about six flareups a year.  The 
symptoms were significantly improved with the use of 
antihistamines and nasal steroids.  He denied any facial 
pain, except for occasional frontal headaches associated with 
symptomatic exacerbations.  He reported having about three 
bouts of acute sinusitis per year.  He attributed his 
allergies to mold and dust.  

External nasal appearance on examination was unremarkable.  
Nasal mucosa was normal.  Endoscopic examination showed 
normal-appearing mucosa throughout each nasal cavity without 
evidence of purulent drainage.  The nasal pharynx was normal.  
The middle meatus was normal bilaterally.  There was no 
evidence of polypoid mucosa.  There was no facial tenderness.  

The assessment was seasonal allergic rhinitis.  It was 
described as amenable to topical nasal steroids and 
occasional nonsedating antihistamines.  The examiner 
commented this should be fairly asymptomatic when properly 
managed.  

Additional medical records include the report of an 
outpatient visit in November 2001 at which time the veteran 
reported his allergies were bothering him.  The veteran 
stated that Flonase was helping, although a Nasalcrom spray 
was not helping.  Clinical examination was unremarkable.  The 
pertinent assessment was allergies.  The veteran was given 
Flonase nasal spray.  

A VA nose, sinus, larynx, and pharynx examination was 
conducted in December 2003.  The veteran stated that episodes 
of discomfort would occur primarily in the spring.  He 
reported that he had had about 3 or 4 such episodes that 
year.  He used Flonase and Allegra for his sinus problems.  

On examination he was described as well developed and well 
nourished.  The ears were normal.  The eyes were normal, 
except for notation of some discomfort on pressure just above 
the eyelids.  The septum appeared to be in the midline.  
There did not appear to be a greater than 50 percent 
obstruction or complete obstruction of any of the nasal 
passages.  There was no definite atrophy of the intranasal 
structures.  The examiner did not see any secretions at the 
present time.  Using a nasal speculum, no polyps were 
detected.  Examination of the mouth and throat were normal.  
There was tenderness to pressure around the paranasal area.  
The clinical diagnosis was seasonal allergic rhinitis and 
sinusitis.  

In view of the foregoing, the Board finds that symptoms 
associated with the veteran's service-connected rhinitis have 
not risen to the level required for a compensable rating 
during the entire appeal period.  Although notation was made 
of the presence of tenderness of the paranasal area to 
pressure, the most recent examination of record was otherwise 
essentially unremarkable.  At that time there was no definite 
atrophy of the intranasal structures, there were no 
secretions, there were no polyps, and there was not a greater 
than 50 percent obstruction or complete obstruction of any of 
the nasal passages.  As noted above, at the time of the May 
1998 examination, there was not even any tenderness detected.  
The examiner opined that the seasonal allergic rhinitis 
should be fairly asymptomatic as long as it was properly 
managed.  Accordingly, a compensable evaluation under the old 
or the revised rating criteria is not warranted.  Based on 
the evidence of record, the Board finds that the 
noncompensable evaluation currently assigned is appropriate 
given the lack of objective findings.  Since the objective 
medical evidence does not show the veteran exhibits any 
symptoms of sinusitis and rhinitis to the extent required for 
a compensable rating, such rating is not warranted at this 
time.  

The Board is aware of the veteran's contentions of 
symptomatology associated with his rhinitis, but there is no 
evidence that he possesses the requisite expertise and 
knowledge to render a medical opinion.  The Board notes that 
a layperson untrained in the field of medical diagnostics is 
not competent to offer an opinion that requires specialized 
medical knowledge.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995) and Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


ORDER

An original compensable disability rating for allergic 
rhinitis is denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



